DETAILED ACTION
Election/Restrictions
Applicant’s election of Species A (Buckypaper) is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11, 14, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nguyen (Advanced Engineering Materials, Vol. 18, No. 11 (2016), pp. 1906-1912).
As to claims 1, 7, 11, and 14, Nguyen teaches a method of curing of thermoset resin, the method comprising:
disposing one or more thermoset resin layers including an embedded carbon fiber reinforcing material in a layup (page 1907, unidirectional CF prepreg containing BMI resin); 
disposing one or more buckypaper heaters in the layup (page 1907), wherein each of the one or more heaters includes two electrodes (page 1907, copper wire), wherein the two electrodes of each of the one or more heaters are couplable to an external electricity source when the one or more heaters are disposed in the layup (Fig. 1, “Power” and page 1907 Keithley); and 
providing enough electricity to the electrodes of each of the one or more heaters to cause the one or more heaters to heat the layup (page 1908).  
Nguyen believes that the in-situ sample was completely/fully cured (Section 3.2), which anticipates the claim.  Even in the event that Nguyen’s composite cannot be considered “fully cured”, one would have recognized that Nguyen clearly wanted to provide a fully cured composite and optimized the heating conditions to arrive at this result.
As to claim 2 and 3, Nguyen teaches that five layers of prepreg and six layers of buckypaper were stacked.  Since the buckypaper is provided on the top of the stack (Fig. 1(b)), at least one layer of buckypaper was inherently (or obviously by selecting the order of steps) disposed after the last thermoset resin layer was placed.  As to claims 4 and 5, Nguyen’s buckypaper heaters become an integral part of the cured laminate and are the only disclosed stimulus applied to cause curing (Section 3.1).  As to claims 20-22, Nguyen provides a Keithley 2268 power source and a computer (page 1907) which meet the claimed electronic control unit in communication with the electrodes of the heaters.  Nguyen’s controller inherently causes electrical current to flow and to determine a change in resistance (page 1908, right column, “resistance of the composite decreased immediately”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (Advanced Engineering Materials, Vol. 18, No. 11 (2016), pp. 1906-1912) in view of Abe (US 20160339615).  Nguyen teaches the subject matter of claim 1 above under 35 U.S.C. 102(a)(1).
As to claim 6, Nguyen is silent to a sacrificial polymer component.  
However, Abe teaches (Fig. 4) a sacrificial core (26C) can be provided in a fiber reinforced resin structure (10), and shrinking the core at a temperature equal to or lower than the curing temperature of the resin matrix ([0071]), which is a thermal degradation process.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate Abe’s sacrificial core into Nguyen as an obvious improvement to provide a hollow structure of a specified shape for stiffening the article.

Claims 12, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (Advanced Engineering Materials, Vol. 18, No. 11 (2016), pp. 1906-1912) in view of Thunhorst (US 20110088841).  Nguyen teaches the subject matter of claims 1 and 11 above under 35 U.S.C. 102(a)(1).
As to claims 12, 13, and 15-19, Nguyen teaches a method of curing of thermoset resin, but is silent to the wide range of materials and resin recited in these claims.  
However, Thunhorst teaches a method of impregnating woven glass fiber webs ([0048]) with thermosetting resins that may include acrylates, epoxies, cyclic olefins, polyurethanes, and thiol-ene monomers ([0032]).
It would have been prima facie obvious to one of ordinary skill in the art to simply substitute the Thunhorst woven glass fiber reinforcement or resins for the carbon fiber and BMI resin already taught by Nguyen.  See Thunhorst, [0041] and [0032].



Conclusion
Tarfaoui (Self-heating and deicing epoxy/glass fiber based carbon nanotubes buckypaper composite, J. Mater. Sci., Vol. 54 (2019), pp. 1351-1362) likely meets claim 1 and 13
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742